
	
		III
		111th CONGRESS
		1st Session
		S. RES. 56
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Lugar (for himself,
			 Mr. Kerry, and Mr. Cardin) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		
			March 31, 2009
			 Reported by Mr. Kerry,
			 without amendment
		
		
			April 1, 2009
			Considered and agreed to
		
		RESOLUTION
		Urging the Government of Moldova to ensure
		  a fair and democratic election process for the parliamentary elections on April
		  5, 2009.
	
	
		Whereas Senate Resolution 60, 110th Congress, agreed to
			 February 17, 2005, expressed the support of the Senate for democratic reform in
			 Moldova and urged the Government of Moldova to ensure a democratic and fair
			 election process for the parliamentary elections on March 6, 2005, by ensuring
			 unimpeded access by all parties and candidates to print, radio,
			 television, and Internet media on a nondiscriminatory basis and
			 the right of opposition candidates and workers to engage in campaigning
			 free of harassment, discrimination, and intimidation;
		Whereas the Election Observation Mission of the Office for
			 Democratic Institutions and Human Rights of the Organization for Security and
			 Co-operation in Europe (OSCE) found that, while the parliamentary elections in
			 2005 generally complied with most of the OSCE commitments and other
			 international standards, “they fell short of some that are central to a
			 genuinely competitive election process”, in particular campaign
			 conditions and access to media, confirming the negative trends
			 already noted in the 2003 local elections;
		Whereas the Election Observation Mission found that the
			 local elections held in June 2007 in Moldova were generally well administered
			 but fell short of a number of OSCE commitments central to a competitive
			 electoral process, in particular by not fully respecting the
			 right of citizens to seek public office and equitable media
			 access;
		Whereas Freedom House, a non-profit, nonpartisan
			 organization working to advance the expansion of freedom, again in 2008
			 designated the political environment of Moldova as only partly
			 free;
		Whereas political liberties and civil rights are key
			 indicators of eligibility for support from the Millennium Challenge
			 Corporation, an entity of the United States Government, which is now
			 considering a sizeable grant for the economic and political development of
			 Moldova; and
		Whereas recent actions by entities of the Government of
			 Moldova raise serious questions about the readiness of the Government of
			 Moldova to break free from the unfortunate patterns established in the
			 elections in 2003, 2005, and 2007 and to create the campaign conditions and
			 access to media required for truly free and fair elections: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)reaffirms the
			 strong, mutually beneficial relationship that exists between the United States
			 Government and the Government of Moldova;
			(2)recognizes that
			 the development of a genuinely democratic political system in Moldova is a
			 precondition for the full integration of Moldova into the Western community of
			 nations and the provision of assistance necessary to attain such
			 integration;
			(3)urges the
			 Government of Moldova to meet its commitments to the Organization for Security
			 and Co-operation in Europe, especially in respect to the conduct of elections,
			 by guaranteeing—
				(A)unimpeded access
			 by all parties and candidates to public print, radio, television, and Internet
			 media on a nondiscriminatory basis;
				(B)the ability of
			 independent media to cover campaigns on an unrestricted basis;
				(C)the right of
			 opposition candidates and workers to engage in campaigning free of harassment,
			 discrimination, and intimidation; and
				(D)adequate means
			 for citizens of Moldova residing abroad to cast their ballots; and
				(4)in light of the
			 steps taken by the Government of Moldova, pledges the continued support of the
			 United States Government for the establishment in Moldova of a fully free and
			 democratic system, the creation of a prosperous market economy, and the
			 assumption by Moldova of its rightful place as a full and equal member of the
			 Western community of democracies.
			
